                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV19-10184-MWF (AS)                                            Date      April 2, 2020
 Title             Reynaldo Ortega v. Andrew Saul, Commissioner of Social Security




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                   N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                     N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



        On December 4, 2019, the Court issued an Order Re: Procedures in Social Security Case (“CMO”)
(Docket Entry No. 7) and ordered that within 7 days from the response of government counsel, either: (a)
the parties will file a notice regarding the resolution of the action (request for dismissal, stipulation for
remand, etc.); or (b) the agency will file an answer and the administrative record with the Court. As of today,
the parties have failed to file the required document or request an extension of time in which to do so.

        The Court ORDERS the parties to promptly file a notice regarding the resolution of the action
(request for dismissal, stipulation for remand, etc.); or the agency will file an answer and the administrative
record with the Court in accordance with the Court’s Order Re: Procedures in Social Security Case within
five (5) days of the date of this Order. All other deadlines of the CMO remain in effect.




                                                                                            0       :       00
                                                               Initials of Preparer               AF


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
